UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ae ee ee ee EE ES EE x
: 2Z0cv004 (DLC)
DAN VIOLA, on behalf of herself and :
all others similarly situated, : ORDER AND
: NOTICE OF INITIAL
Plaintiff, : PRETRIAL CONFERENCE
-y- .
PFIZER INC.,
Defendant. :
a x

 

DENISE COTE, District Judge:

 

For the reasons set forth in the January 21, 2020 letter
from counsel for the parties in the above-captioned matter, it
is hereby

ORDERED that defendant Pfizer Inc.’s time to respond to the
complaint is extended by thirty days until February 27, 2020.

IT IS FURTHER ORDERED that counsel for all parties are
directed to appear for an initial pretrial conference with the
Court on March 13, 2020 at 2:30 p.m. in Courtroom 18B, 500 Pearl
Street. All pretrial conferences must be attended by the
attorney who will serve as principal trial counsel.

Counsel are directed to confer with each other prior to the
conference regarding settlement and each of the other subjects
to be considered at Fed.R.Civ.P. 16 conference, and to prepare a
detailed written proposed schedule for any motions and
discovery. Prior to the date of the conference, all parties

must send the Court one copy of all pleadings.

 
If this case has been settled or otherwise terminated,
counsel are not required to appear, provided that a stipulation
of discontinuance, voluntary dismissal, or other proof of
termination is sent prior to the date of the conference via e-
mail to the Orders and Judgments Clerk at the following e-mail
address: judgments@nysd.uscourts.gov.

Requests for adjournment shall be made no later than two
business days before the conference and shall be made ina
letter filed on ECF in accordance with the S.D.N.Y¥. “Blectronic
Case Filing Rules and Instructions.” The written submission must
{a) specify the reasons for the adjournment, (b) state whether
the other parties have consented, and (c) indicate times and
dates on succeeding Fridays when all counsel are available.
Unless counsel are notified that the conference has been
adjourned it will be held as scheduled.

Dated: New York, New York
January 22, 2020

Pozie bh

DE NISE COTE
United sede District Judge

 
